Fourth Court of Appeals
                                San Antonio, Texas
                                      March 25, 2015

                                   No. 04-14-00786-CV

                  IN THE ESTATE OF LUELLA C. HARDIE, Deceased

                     From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2008-PC-2790
                         Honorable Tom Rickhoff, Judge Presiding

                                         ORDER

     In accordance with this court’s opinion issued this date, this appeal is DISMISSED FOR
LACK OF JURISDICTION. Costs of the appeal are taxed against appellant Don C. Reser.

       It is so ORDERED on March 25, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk